MEMORANDUM *
Since the district court’s decision in this case, we rendered our opinion in McGraw v. United States, 281 F.3d 997 (9th Cir.2002), pet. for reh. and reh. en banc pending. McGraw refines the rule on accrual of certain medical malpractice claims brought under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680. We reverse and remand, as the issue of subject matter jurisdiction was briefed and resolved in the district court without reference to McGraw.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.